DETAILED ACTION
The instant action is in response to application 21 August 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated. (The claims have been condensed.) 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 16-23, 25-27, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang-Hafner (US 20130070491 A1) in view of Faxvog (US 20120019965 A1)
As to claim 16,  A discloses An interface apparatus for interfacing between an AC system and a DC system, the apparatus comprising: a transformer having a set of windings (24-Y secondary) for coupling to a plurality of AC phases (A, B, C) of the AC system (10/12/14), the set of windings having a neutral point (N) (common phase connection in Y winding); and a fault module (26) comprising an energy storage element (Fig. 2A, L1)
Jiang-Hafner does not disclose  connected in parallel with a resistive element.
Faxvog teaches connected in parallel with a resistive element (Fig. 3, 304, 206).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jiang-Hafner to use a grounding resistor as disclosed in Faxvog to decrease DC currents in the AC neutral.  
	As to claim 17, Jiang-Hafner in view of Faxvog make obvious wherein the fault module comprises a surge arrestor (Faxvog, D2) electrically connected between the first and second module nodes in parallel with said energy storage element and said resistive element.
	As to claim 18, Jiang-Hafner in view of Faxvog teaches wherein the energy storage element comprises at least one capacitor (Jiang-Haffner C1).
	As to claim 19, Jiang-Hafner in view of Faxvog make obvious further comprising a respective AC circuit breaker for each of the AC phases of the AC system (Jiang-Haffner, Fig.1 BR1-BR3).
	As to claim 20, Jiang-Hafner in view of Faxvog teaches comprising a fault controller (Jiang-Haffner, Fig.1, 40) for operating said AC circuit breakers in the event of a fault.
	As to claim 21, Jiang-Hafner in view of Faxvog make obvious wherein said set of windings of the transformer is a primary set of windings of the transformer.  Though the combination explicitly teaches a delta-wye connection, a wye-wye or wye-delta could easily read on the claimed language as well.  The drawbacks and advantages of each are well known.  As such, this is a matter of design choice and not patentable.
	As to claim 22, Jiang-Hafner in view of Faxyog make obvious further comprising a set of secondary windings of the transformer for coupling to a plurality of phase limbs of a voltage source converter (Jiang-Hafner  ¶34 “the converter 22 is with advantage a voltage source converter and may as such be of a number of different types. It may for instance be a two-level, a three-level or a multi-level converter, where a two-level converter 22A is schematically shown in FIG. 3,”).
	As to claim 23, Jiang-Hafner in view of Faxyog make obvious wherein, in the event of a phase-to-ground fault (¶45 “single phase fault”) in any of. the set of secondary windings; a phase limb of the voltage source converter or the connection between the set of secondary windings and a phase limb of the voltage source converter, the fault controller is configured to command the AC circuit breakers to open (Jiang-Hafner ¶53 “When the fault current has a zero-crossing, it is then possible to open the breakers BR1, BR2 and BR3. The first control unit 40 therefore controls the circuit breakers BR1, BR2 and BR3 to be opened, step 46” ).
	As to claim 25, Jiang-Hafner in view of Faxyog make obvious wherein the voltage source converter is configured as part of a bipole power transmission system (Jian-Hafner, Figs. 3/4).
	As to claim 26, Jian-Hafner in view of Faxyog make obvious wherein the voltage source converter is configured as part of a high-voltage direct-current (HVDC) power transmission system (Jian-Hafner, ¶26 “In order to enable the DC system S2 to be coupled to the AC system S1, the arrangement 20 includes a converter 22 for conversion between AC and DC. The converter 22 may function as a rectifier and/or inverter. The converter 20 is typically a voltage source converter and can be of a number of various types, of which some will be described later on.”).
	Claims 27, 28, 30 are method claims corresponding to claim 16, 23 and 17 perspectively and shall not be repeated.
Claims 24, are rejected under 35 U.S.C. 103 as being unpatentable over Jiang-Hafner (US 20130070491 A1) in view of Faxvog (US 20120019965 A1) and Boksjo (US 3,599,076).
As to claim 24, Jiang-Hafner in view of Faxyog does not explicitly teach wherein in the event of such a fault the fault controller is further configured to send a command to block the voltage source converter.
Boksjo teaches wherein in the event of such a fault the fault controller is further configured to send a command to block the voltage source converter (Col.1 lines 40-45 “According to the invention therefore when a fault arises the protector will simply disconnect the rectifiers of the converter and, although such a protector is principally of value with uncontrolled rectifiers, it can very well be used in static converters with controlled rectifiers and for both rectifiers and inverters, particularly with controlled semiconductor (metal) rectifiers.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to disable rectifiers as disclosed in Boksjo to prevent damaging currents from flowing through the power switches.  
	Claims 29 is a method claims corresponding to claim 24 and shall not be repeated.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839